11-1012-ag
         Uddin v. Holder
                                                                                            BIA
                                                                               Gordon-Uruakpa, IJ
                                                                                    A095 122 492
                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
     FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC
     DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of New
 4       York, on the 26th day of April, two thousand twelve.
 5
 6       PRESENT:
 7                JOSÉ A. CABRANES,
 8                RICHARD C. WESLEY,
 9                SUSAN L. CARNEY,
10                     Circuit Judges.
11       _________________________________________
12
13       NASIR UDDIN,
14                Petitioner,
15
16                         v.                                      11-1012-ag
17                                                                 NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _________________________________________
22
23       FOR PETITIONER:                Usman B. Ahmad, Law Offices of Usman B.
24                                      Ahmad, P.C., Long Island City, New
25                                      York.
26
27       FOR RESPONDENT:                Tony West, Assistant Attorney General;
28                                      Stephen J. Flynn, Assistant Director;
29                                      Imran R. Zaidi, Trial Attorney, Office
30                                      of Immigration Litigation, United
31                                      States Department of Justice,
32                                      Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED, that the petition for review

 4   is DENIED.

 5       Petitioner Nasir Uddin, a native and citizen of

 6   Bangladesh, seeks review of a February 24, 2011 decision of

 7   the BIA affirming the October 5, 2009 decision of Immigration

 8   Judge (“IJ”) Vivienne E. Gordon-Uruakpa denying his motion to

 9   reopen.    In re Nasir Uddin, No. A095 122 492 (B.I.A. Feb. 24,

10   2011), aff’g No. A095 122 492 (Immig. Ct. N.Y. City Oct. 5,

11   2009).    We assume the parties’ familiarity with the underlying

12   facts and procedural history of the case, which we reference

13   only as necessary to explain our decision.

14       We have considered both the BIA’s and the IJ’s decisions.

15   See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).

16   We review the agency’s denial of a motion to reopen for abuse

17   of discretion.    See Kaur v. BIA, 413 F.3d 232, 233 (2d Cir.

18   2005) (per curiam).

19       An alien seeking to reopen proceedings may file only one

20   motion to reopen no later than 90 days after the date on which

21   the final administrative decision was rendered.    See 8 U.S.C.

22   § 1229a(c)(7)(A), (C).    Uddin concedes that his August 2009


                                     2
 1   motion to reopen, filed more than six years after the entry of

 2   his December 2002 final order of removal, was untimely.     To

 3   overcome this limitation, Uddin was required to demonstrate

 4   changed country conditions material to his asylum application.

 5   8 U.S.C. § 1229a(c)(7)(C)(ii). The agency reasonably concluded

 6   that he failed to do so. See Jian Hui Shao v. Mukasey, 546

 7 F.3d 138, 169 (2d Cir. 2008) (reviewing the agency’s

 8   determination of changed country conditions for substantial

 9   evidence).

10       As the agency reasonably found,    Uddin’s evidence – a

11   2008 Human Rights Report, an affidavit describing his family’s

12   involvement in the Awami League, and articles generally

13   describing conditions in Bangladesh – did not establish a

14   change in country conditions material to his claim for relief.

15   Uddin offered no evidence to support his general claims that

16   his affiliation with the Awami League would lead to

17   persecution or violence at the hands of the other political

18   factions.    Further, as Uddin concedes, the Awami League is

19   currently the ruling party in Bangladesh, and has been since

20   December 2008.    Because the agency reasonably determined that

21   Uddin failed to establish a material change in country

22   conditions, it did not abuse its discretion by denying his


                                     3
 1   motion as untimely.   See 8 U.S.C. § 1229a(c)(7)(C)(i), (ii);

 2   Jian Hui Shao, 546 F.3d at 169.    Accordingly, we need not

 3   reach Uddin’s argument that he is prima facie eligible for

 4   relief.

 5       For the foregoing reasons, the petition for review is

 6   DENIED.   As we have completed our review, any stay of removal

 7   that the Court previously granted in this petition is VACATED,

 8   and any pending motion for a stay of removal in this petition

 9   is DISMISSED as moot. Any pending request for oral argument in

10   this petition is DENIED in accordance with Federal Rule of

11   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

12   34(b).

13                               FOR THE COURT:
14                               Catherine O’Hagan Wolfe, Clerk

15




                                    4